Hardin, J.,
concurs; Smith, J., dissents, in case No. 1, on the ground that, on the evidence in the case, it appears that Baker was not a citizen of, or domiciled within, the State of Ohio at the ’time of the proceedings for a divorce, but was domiciled in the ' State of New York.
Case No. 1. The conviction and judgment of the General Sessions of Cayuga county reversed, and the proceedings remitted to the General Sessions of Cayuga county, with directions for a new trial.
Cases Nos. 2 and 3. Reargument ordered.